Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first cylindrical portion” and “second cylindrical portion” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it consists of a single run-on sentence without regard to proper grammatical form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “an image bearing member” is introduced in the preamble and “an image bearing member” is also introduced in line 4.  It is unclear whether the body image bearing member is intended to be the same as the one in the preamble or is intended to introduce a second image bearing member.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cylindrical” in claim 3 is used by the claim to mean “a rectangular prism-shape,” (see fig.15B, #711c & #711d) while the accepted meaning is “circular or near-circular prism-shape.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US Pub.2015/0355573).
Regarding claim 1, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus (fig.1) configured to form a toner image formed on an image bearing member on a sheet, the image forming apparatus comprising: an apparatus body (fig.1, #1); an image bearing member on which an image is formed (fig.1, #21); and a process unit attached to the apparatus body (fig.1,5&7, #400), the process unit comprising: a frame (fig.4, frame of section #300) comprising a storage portion configured to store developer (fig.4, #60); a developer bearing member configured to supply developer to the image bearing member to develop an electrostatic latent image (fig.4&5, #22 supplying developer to #21), the developer bearing member being supported by the frame (see fig.4&5); and a circuit board attached to the frame (fig.5,6A,&10, #316), wherein the circuit board comprises: a light emitting portion configured to emit light (fig.5&6A, #313); and a light receiving portion configured to receive the light emitted from the light emitting portion and having passed through an interior of the storage portion (fig.5&6A, #314).
Regarding claim 2, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the process unit further comprises: an attachment member (fig.10, #321 and unlabeled enclosure between #316 and #321) attached to the frame so as to be disposed between the circuit board and the frame (see fig.10); a first light guide portion configured to guide the light emitted from the light emitting portion to the interior of the storage portion (fig.10, #311), the first light guide portion being provided on the frame (see fig.10); a second light guide portion configured to guide the light, having passed through the first light guide portion and the interior of the storage portion, to the light receiving portion (fig.10, #312), the second light guide portion being provided on the frame (see fig.10), and a positioning portion configured to position the attachment member and the circuit board by engaging with the attachment member and the circuit board (see various positioning features in fig.10,8&6A), the positioning portion being provided on the frame, and wherein the attachment member comprises: a first penetrating hole portion in which the first light guide portion is inserted (fig.8&10, #321); and a second penetrating hole portion in which the second light guide portion is inserted (fig.8&10, #322).
Regarding claim 4, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the attachment member covers a surface, on which the light emitting portion and the light receiving portion are installed, of the circuit board (fig.10, see unlabeled cover portion of attachment portion between #313 and #321), and wherein the attachment member and the circuit board are commonly engaged by a screw with the frame (fig.6A, see hole at top flange in outer cover of #310).
Regarding claim 5, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the attachment member comprises a shielding portion arranged between the light emitting portion and the light receiving portion, the shielding portion being configured to shield the light emitted from the light emitting portion and directed toward the light receiving portion without passing through the first light guide portion and the second light guide portion (fig.10, walls surrounding #313 and #314 would serve this function).
Regarding claim 6, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the attachment member comprises an opposing surface opposing to the circuit board, and wherein the shielding portion is a rib erected from the opposing surface so as to approach the circuit board (fig.10, unlabeled plate between #316 and #321 has a surface facing #316 and small ribs projecting toward #316 between #313 and #314).
Regarding claim 7, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the light emitting portion and the light receiving portion are arranged on a side of a surface (fig.5, #310 on a surface of the frame), of the frame, that is opposite from a side of the developer bearing member in a direction perpendicular to a longitudinal direction of the developer bearing member (fig.5, #22 opposite side of subunit #300 [see fig.4] from #310).
Regarding claim 8, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the light emitting portion and the light receiving portion are arranged in an aligned manner along a longitudinal direction of the developer bearing member (fig.5, #311 and #312 vs.#22).
Regarding claim 9, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the process unit comprises an agitation member configured to agitate the developer stored in the storage portion by being rotated (fig.4&5, #42), and wherein the longitudinal direction is parallel to an axial direction of a rotation shaft of the agitation member (fig.5, see shaft of #42 vs. #22).
Regarding claim 10, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the light emitted from the light emitting portion passes through the interior of the storage portion within a rotation trajectory of the agitation member when viewed in the axial direction (fig.4, see #310 vs rotation trajectory of #42).
Regarding claim 11, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the process unit further comprises a replenishing port to which a replenishing container storing the developer is detachably attached and through which the developer is replenished from the replenishing container to the storage portion (fig.4, #302).
Regarding claim 12, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the light emitting portion is arranged between the replenishing port and a center of the developer bearing member in a longitudinal direction of the developer bearing member (fig.7, emitting and receiving portions of #310-1 are slightly more inboard from the end of the cartridge than unlabeled port to screw showing above #310-1).
 Regarding claim 13, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the process unit further comprises the image bearing member (fig.4,7&8, #21 inside #400).
Regarding claim 14, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus (fig.1) comprising: an apparatus body (fig.1, #1); an image bearing member on which an image is formed (fig.1, #21); and a process unit attached to the apparatus body (fig.1,5&7, #400), the process unit comprising: a frame (fig.4, frame of section #300) comprising a storage portion configured to store developer (fig.4, #60); a developer bearing member configured to supply developer to the image bearing member to develop an electrostatic latent image (fig.4&5, #22 supplying developer to #21), the developer bearing member being supported by the frame (see fig.4&5); a light emitting portion configured to emit light (fig.5&6A, #313); and a light receiving portion configured to receive light emitted from the light emitting portion and having passed through an interior of the storage portion (fig.5&6A, #314), wherein the light emitting portion and the light receiving portion are arranged on a side of a surface (fig.5, #310 on a surface of the frame), of the frame, that is opposite from a side of the developer bearing member in a direction perpendicular to a longitudinal direction of the developer bearing member (fig.5, #22 opposite side of subunit #300 [see fig.4] from #310).
Regarding claim 15, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the light emitting portion and the light receiving portion are arranged in an aligned manner along a longitudinal direction of the developer bearing member (fig.5, #311 and #312 vs.#22).
Regarding claim 16, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the process unit comprises an agitation member configured to agitate the developer stored in the storage portion by being rotated (fig.4&5, #42), and wherein the longitudinal direction is parallel to an axial direction of a rotation shaft of the agitation member (fig.5, see shaft of #42 vs. #22).
Regarding claim 17, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the light emitted from the light emitting portion passes through the interior of the storage portion within a rotation trajectory of the agitation member when viewed in the axial direction (fig.4, see #310 vs rotation trajectory of #42).
Regarding claim 18, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the process unit further comprises a replenishing port to which a replenishing container storing the developer is detachably attached and through which the developer is replenished from the replenishing container to the storage portion (fig.4, #302).
Regarding claim 19, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the light emitting portion is arranged between the replenishing port and a center of the developer bearing member in a longitudinal direction of the developer bearing member (fig.7, emitting and receiving portions of #310-1 are slightly more inboard from the end of the cartridge than unlabeled port to screw showing above #310-1).
 Regarding claim 20, Jeong et al. (US Pub.2015/0355573) teach an image forming apparatus wherein the process unit further comprises the image bearing member (fig.4,7&8, #21 inside #400).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Askren et al. (US Pub.2005/0201776) teaches a developing cartridge with an optical detector wherein the light emitter and light receiver can be mounted on the apparatus housing or the cartridge plug.
Yamada et al. (US Pub.2006/0198645) teaches a developing device which can have the optical sensor and the circuit board associated therewith mounted on the developing device frame.
Shinohara et al. (US 5,899,597) teaches an optical detector for a developing device comprising partition plates between light emitter and light receiver.
Fujita et al. (US Pub.2012/0230708) teach a holder for circuit board of an optical detector.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LKR/
9/22/2022

/Arlene Heredia/           Primary Examiner, Art Unit 2852